Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 13 September 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 30
My ever dear Friend
St. Petersburg Septbr. 13 1814

From your last Letter of the 19 I am led to believe that you are not likely to return home so soon as you expected, I shall therefore persevere in writing untill you positively forbid it. Our Old friend Mr. R. B. Forbes has just been to visit me he is come to Petersburg on his way to Ghent and expects to return to America he says Boston is become intolerable to live in, that his family are most of them high Essex Junto, and that it is hardly possible to walk in the streets without getting into quarrels; this is a delightful picture of our Town! There is a report in town said to be very late from America that the feds are all come round and are determined to support the Governtment I hope this is true our own internal discord must do us much more serious injury than a foreign War as it paralyses every effort of the Government.
As I am very little in the World I did know it would afford you any pleasure to hear of the deaths marriages and births of the great folks here. I have never heard of the marriage of Capt Guediz, but the death of the Princesse de Tarente is certainly true. Count Maistre informed me that 1205 stones were found in her bladder. General Ouvaroff is to be married shortly to Madame Koscul Dr. Wiley by the Emperors order to Miss Mitchel a great fortune and vulgar in proportion. I am told likewise that Mr. Harris is going to be married immediately but I have not heard to whom
I hope your next letter will announce the arrival of Mr. Smith. no that cannot be! they left Elsineur the 24 August and I hope they will yet be in time for the frigate should they chuse to go—
The Conservateur of to day announces the postponement of the departure of Lord Hill, and his Troops but expressly says, “not on account of any thing done at Ghent.”
The Emperor goes away in a couple of days for Vienna Marshal Soltiskoff is made a Prince to be hereditary in his family there are many promotions beside all published in the Conservateur. The Emperor a general pardon to every one of his subjects under punishment and to all debtors under two thousand Rubles this is the handsomest and most impartial fete he could have given and he continues by all his acts to make prove himself a very superior character.
Marie Antoinette is going to France, her husband accompanies her. Madame La Font follows him.—
All the French Actors ar gone and we are to have no French Theatre. the reason assigned is from the old song ‘If you will not when you may, when you will you shall have nay.’ If this is true it serves the capricious Nobless very right. I had always understood before it was given up from a Patriotic motive.
The Princess Michel eldest Daughter is married to an Italian Prince and the whole family are going to France and Italy I think it is probable Mr. G. may see her at Ghent. do pray get introduced, I am told she is a “petit Demon d’esprit.” and I am not afraid.
I have not yet quite settled the affair of a house and the one I have in view is only fit for me alone but if you should return with Mr. & Mrs. Smith we must depend upon Mr Harris—
I have bespoke some Wood sometime since at eleven R. I thought it would be most prudent as I could always sell it at the same price should you have no use for it.
My pens are so bad I do not know how to scrawl a letter to you, and I assure you I do not better them, in trying to mend them.
Strougatchosikoff has brought me in a bill of 130 R. for the Looking Glass, Broken Windows, Keys, and Chimney-place. I have been obliged to pay it much against my will.
Adieu. I do not flatter myself I shall see you soon; the very suspension you mention indicates a disinclination finally to break, and I think they will drag on till after the business at Vienna is settled.
Charles is well and desires his duty and I am ever yours
L. C. A.